Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 101
	Examiner has withdrawn the 101 rejection in view of Applicant’s amendments.  Specifically, Examiner submits that the claims meaningfully limit the abstract idea of facilitating restaurant orders such that the claims are more than a mere exception to monopolize the judicial exception.  That is, the claims present a practical application under Step 2A Prong 2 of the 2019 PEG.  84 Fed. Reg. 50.  
35 USC 103
	In view of the interview on 12/20/2021, Examiner agrees that the amendments overcome the previously cited art.  Examiner has addressed the amended direction of the claims with additional prior art reflected in the Final Action below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rademaker (US 20160247113 A1) in view of Berg et al. (US 20170109843 A1).  

As per Claims 1, 9, and 17, Rademaker discloses a method comprising:
presenting, on a display of a back-of-house (BOH) device, a first user interface (UI) including details associated with a first order that originated from a first front-of-house (FOH) device and details associated with a second order originated from a second (FOH) device (Rademaker discloses a retailer interface (FIG. 5) presenting details of various orders from customers [0084] operating customer devices [0051] (i.e. a first customer order from a first customer device and a second customer order from a second customer device) (FIG. 5));
receiving, via the first UI and at the BOH device, a first selection of the first order (Rademaker discloses selecting the map associated with each order [0084]);
presenting, in response to the first selection and on the display of the BOH device, details regarding the first order (Rademaker discloses displaying a map for a pickup location for the first order [0084]);
receiving, and at the BOH device, a second selection comprising a request corresponding to the first order (Rademaker discloses selecting the chat option and entering an instruction to meet in the loading zone (FIGs. 5, 6));
determining, by the BOH device, to establish a dedicated communication session between the BOH device and the first FOH device (Rademaker discloses establishing a chat with the customer device (FIG. 6));
establishing a dedicated communication session between the BOH device and the first FOH device at least partly in response to the determining and the receiving of the second selection (Rademaker discloses establishing a chat with the customer device (FIG. 6)); and
sending, via the dedicated communication session, from the BOH device, and to the first FOH device, an indication of the request (FIG. 6).
Rademaker does not explicitly disclose based at least in part on a distance between the first FOH device and a table associated with the first order.  Rademaker goes as far as to discuss some patrons being at tables within the restaurant, but does not explicitly disclose communication sessions with these patrons.  However, Berg et al. do teach a predetermined distance between a customer device and a table [0014].
It would be obvious to a person having ordinary skill in the art at the time of filling the invention to modify the systems and steps of Rademaker with the limitations of Berg et al. in order to mitigate unwanted device connections, thereby decreasing network traffic, and thus reducing delays.  One having ordinary skill in the art would be motivated to make this modification in order to increase the throughput of serviced customers, thereby enhancing the customer and retailer experience.  These inventions when viewed in a combined state would yield predictable results in facilitating restaurant orders.  
Rademaker does not explicitly disclose a second UI including details and via the second UI.  However, Berg et al. do teach icons for accessing more information via second interfaces in Figures 9A and B.
It would be obvious to a person having ordinary skill in the art at the time of filling the invention to modify the systems and steps of Rademaker with the limitations of Berg et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in displaying restaurant information.  

As per Claims 2, 10, and 18, Rademaker teaches the receiving of the request comprises generating a query regarding the first order; and the sending the indication comprises sending an indication of the query to the first FOH device (FIG. 6).

As per Claims 3 and 11, Rademaker teaches the sending the indication of the request further comprises sending an indication of a physical location in an establishment at which the BOH device resides (Rademaker discloses directing the customer to a loading zone of the establishment (FIG. 6)).

As per Claims 4, 12, and 20, Rademaker teaches presenting, on the display of the BOH device, details regarding the second order (FIG. 5); receiving, an indication that an item within the second order has been prepared; determining that the second FOH device originated the second order that includes the item (FIG. 5); establishing a communication session with the second FOH  device (Rademaker teaches a chat ability (FIG. 5)); and sending, via the communication session with the second FOH device and to the second FOH device, an indication that the item has been prepared [0076].
Rademaker does not explicitly disclose but Berg et al. do teach a third UI including details and via the third UI (Berg et al. teach multiple interfaces through various selections (FIGs. 9A, 9B)).
It would be obvious to a person having ordinary skill in the art at the time of filling the invention to modify the systems and steps of Rademaker with the limitations of Berg et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in displaying restaurant information.  

As per Claims 5 and 13, Rademaker teaches presenting, on the display of the BOH device, details regarding the second order (FIG. 5); receiving, an indication that an item within the second order has been prepared; determining that the second FOH device originated the second order that includes the item (FIG. 5); establishing a communication session with the second FOH device (Rademaker teaches using the chat function (FIG. 6)); and sending, via the communication session with the second FOH device and to the second FOH device, an indication that the user has begun preparing the item [0076].  
Rademaker does not explicitly disclose a third UI including details and via the third UI (Berg et al. teach multiple interfaces through various selections (FIGs. 9A, 9B)).
It would be obvious to a person having ordinary skill in the art at the time of filling the invention to modify the systems and steps of Rademaker with the limitations of Berg et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in displaying restaurant information.  

As per Claim 19, Rademaker teaches at least one of:  the first device comprises a back-of-house (BOH) device and the second device comprises a front-of-house (FOH) device; or the first device comprises the FOH device and the second device comprises the BOH device (Rademaker teaches the store device and the customer device (FIGs. 5 and 6)).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rademaker (US 20160247113 A1) in view of Berg et al. (US 20170109843 A1) and Leet (US 20080319864 A1).  

As per Claims 6 and 14, Rademaker do not explicitly disclose but Leet does teach presenting, on the display of the BOH device, a third UI indicating:  (i) that a current or predicted number of orders to be prepared using a first appliance is greater than a capacity associated with the first appliance, and (ii) a suggestion to activate a second appliance for preparing at least a portion of the current or predicted number of orders (FIG. 8).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Rademaker with the limitations of Leet in order to decrease bottlenecks, thereby mitigating preparation delays.  One having ordinary skill in the art would be motivated to make this modification in order to protect workflow, labor efficiency, and food quality (please see Leet at [0113]).  These inventions when viewed in a combined state would yield predictable results in facilitating food preparation in industries.  

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rademaker (US 20160247113 A1) in view of Berg et al. (US 20170109843 A1), Leet (US 20080319864 A1), and Wallace (US 20200357083 A1).  

As per Claims 7 and 15, Rademaker does not explicitly disclose but Wallace does teach the third UI further includes an icon for activating the second appliance, and further comprising:  receiving a selection of the icon via the third UI; and causing activation of the second appliance at least partly in response to the receiving of the selection of the icon [0106].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Rademaker with the limitations of Wallace since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in displaying restaurant information.  

As per Claims 8 and 16, Rademaker do not explicitly disclose but Leet does teach presenting, on the display of the BOH device and in response to the selection of the icon, a fourth UI indicating at least one of a number of orders to be prepared using the first appliance and a number of orders to be prepared using the second appliance (FIG. 8).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Rademaker with the limitations of Leet in order to decrease bottlenecks, thereby mitigating preparation delays.  One having ordinary skill in the art would be motivated to make this modification in order to protect workflow, labor efficiency, and food quality (please see Leet at [0113]).  These inventions when viewed in a combined state would yield predictable results in facilitating food preparation in industries.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644. The examiner can normally be reached 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.E.B./Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627